        Case 1:20-cv-11808-DPW Document 12-1 Filed 10/09/20 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

                                                        )
 BARBARA RIVERO, JAMES WICE, TANJA                      )
 MILOJEVIC, CORY KADLIK, BOSTON CENTER                  )
 FOR INDEPENDENT LIVING, and BAY STATE                  )
 COUNCIL OF THE BLIND,                                  )
                                                        )
        Plaintiffs,                                     )
                                                        )
        v.                                              )               C.A. No. 1:20-cv-11808
                                                        )
 WILLIAM FRANCIS GALVIN, in his Official Capacity )
 as Secretary of the Commonwealth of Massachusetts, and )
 the DEPARTMENT OF THE STATE SECRETARY,                 )
                                                        )
        Defendants.                                     )
                                                        )


                                   PROPOSED JUDGMENT

        This matter came before the Court on the Complaint and Motion for Preliminary
Injunction filed by Barbara Rivero, et al. (“Plaintiffs”) against William Francis Galvin, in his
Official Capacity as Secretary of the Commonwealth of Massachusetts (the “Secretary”), dated
October 2, 2020.

        For good cause stated in the Complaint and Motion for Preliminary Injunction, after
notice and a hearing as appropriate under the circumstances, by agreement of all parties, and
because there is a pandemic in the Commonwealth that has led to social distancing, the Governor
declaring a State of Emergency, and the Legislature expanding options for voting in the
November 3, 2020 election, the Court hereby enters judgment in the above-captioned matter
declaring as follows:

        1.       This Agreed Judgment applies only to Massachusetts voters who are blind or have
vision impairments, mobility/dexterity disabilities, or other disabilities that make it difficult or
impossible for them to effectively access a paper vote by mail ballot because they cannot
independently read, write, hold, or physically manipulate standard print materials and seek to
participate in the Accessible Vote by Mail (“AVBM”) program available to voters with
disabilities for the November 3, 2020 general election. In all other respects and for all other
voters, the provisions of Chapter 115 of the Acts of 2020 shall apply.

       2.      A registered voter seeking a disability-based accommodation to vote using the
accessible electronic ballot made available through the AVBM program may seek an
accommodation from the Secretary to vote as follows:


                                                 1
        Case 1:20-cv-11808-DPW Document 12-1 Filed 10/09/20 Page 2 of 5




       (a)     The voter shall submit a request for an accommodation to the Accessible Vote by
               Mail Coordinator in the Secretary’s Office (“AVBM Coordinator”) via email at
               AVBM@sec.state.ma.us or by phone at 617-727-2828. The request shall clearly
               state that the voter is seeking an accommodation by reason of a disability. The
               request for an accommodation shall include the voter’s first name, last name, date
               of birth, address at which the voter is registered to vote, mailing address, and an
               email address and/or telephone number. Whether the accommodation request is
               submitted by telephone or by email, voters will be required to provide the same
               information to enable the AVBM Coordinator to confirm the voter’s identity. If
               the voter is unwilling or unable to provide an email address, the voter may only
               return their ballot by mail and not electronically.

       (b)     The voter shall also submit to the AVBM Coordinator by email a completed and
               signed Vote by Mail Application, which is available electronically on the
               Secretary’s website. An acceptable signature for the Application shall be one of
               the following: (i) a handwritten signature; (ii) a hand-drawn electronic signature;
               or (iii) the voter’s typewritten name, if and only if accompanied by a statement by
               the voter in the email to the AVBM Coordinator that the voter is disabled and
               unable to independently insert a hand-drawn signature into the Application.

       (c)     A voter wishing to return a completed ballot by email pursuant to the provisions
               of Paragraph 5(b) must provide the AVBM Coordinator with a valid email
               address from which they will return the completed ballot.

        3.      If the AVBM Coordinator receives from the voter an accommodation request and
Vote by Mail Application as set forth in Paragraph 2, and if the AVBM Coordinator can verify
that the voter is registered at the address provided in the voter’s application and that the materials
required by Paragraph 2 have been completed by the voter, or if the voter has already been
approved to participate in the AVBM program for the general election, then the Secretary shall:

       (a)     Add the voter to the AVBM program voting system operated by VotingWorks so
               that the voter can obtain an accessible electronic ballot and voter instructions
               through this system. The AVBM Coordinator will also provide the voter with an
               access PIN in a separate email.

       (b)     Provide information to the voter by telephone or by email regarding the options
               for returning a completed accessible electronic ballot per Paragraph 5 of this
               Agreed Judgment and to permit the voter to ascertain both the mailing address of
               the voter’s local election official where the voter’s completed ballot must be sent
               if being mailed and the email address to return the voter’s completed ballot in
               order to be officially cast.

       (c)     Provide the voter access both by email and through the VotingWorks system to an
               accessible affidavit document in which the voter is asked to affirm under the
               penalty of perjury the following components:



                                                  2
        Case 1:20-cv-11808-DPW Document 12-1 Filed 10/09/20 Page 3 of 5




               (1) A statement that the voter is a registered voter in Massachusetts at the address
                   provided in their application, that the voter will not cast a ballot in any other
                   city or town or voting location and that the information provided in their
                   application is true;

               (2) An acknowledgement that the voter understands that by submitting their
                   completed ballot electronically, the voter is waiving the right to cast a secret
                   ballot; such acknowledgement must accompany a ballot in order to be
                   officially cast if the voter chooses to submit the ballot via email pursuant to
                   the provisions of Paragraph 5(b) of this Agreed Judgment; and

               (3) A statement affirming that if the voter has included a typewritten signature,
                   the voter is disabled and unable to independently insert a hand-drawn
                   signature into the document;

               (4) An area in which the voter must insert one of the following: (i) a handwritten
                   signature; (ii) a hand-drawn electronic signature; or (iii) a typewritten
                   signature in accordance with Paragraph 3(c)(3) above.

       (d)     Notify the voter if the voter is required to provide proper personal identification
               pursuant to federal or state law in order to cast a ballot (e.g., per the Help America
               Vote Act (HAVA) identification requirements), and provide information
               regarding the acceptable forms of identification.

       (e)     Notify the voter’s local election officials that the voter has requested and qualified
               for access to the AVBM program and:

               (1) Direct the voter’s local election officials to send by first-class mail to the
                   voter: an inner envelope where the ballot is placed after voting which contains
                   an affidavit of compliance to be filled out and signed by the voter that has a
                   hole punched next to where the voter must sign, and an outer envelope that is
                   pre-addressed to the local election official with postage guaranteed. The local
                   election officials shall not send a ballot or voter instructions to the voter. The
                   Secretary is otherwise not responsible for ensuring that these voting supplies
                   reach the voter before November 3, 2020; and

               (2) Notify the voter’s local election official that the voter may return a completed
                   ballot electronically and the process by which it would be received.

        4.      If the AVBM Coordinator receives from the voter an accommodation request and
Vote by Mail Application as set forth in Paragraph 2, and if the AVBM Coordinator is unable to
verify that the voter is registered at the address provided in the voter’s application and/or that the
materials required by Paragraph 2 are incomplete, the Secretary shall notify the voter of any
deficiencies and provide the voter with information regarding what is necessary to complete the




                                                  3
        Case 1:20-cv-11808-DPW Document 12-1 Filed 10/09/20 Page 4 of 5



application and accommodation process. The AVBM Coordinator shall forthwith communicate
this information to the voter via email and shall not be responsible for further communication.

        5.     The Secretary shall accept requests for accommodations and applications under
this Agreed Judgment relating to the November 3, 2020 general election pursuant to Paragraph 2
until 5:00 p.m. on October 28, 2020. In order to qualify to use the AVBM system, the voter must
submit a complete and valid application and request for accommodation to the AVBM
Coordinator no later than 5:00 p.m. on October 28, 2020.

       6.      The voter is solely responsible for ensuring that all materials are properly
completed and returned in compliance with the Agreed Judgment and other applicable general
laws. For the ballot of a voter voting pursuant to this Agreed Judgment to be counted, the voter
must complete either of the following subsections:

       (a)     If the voter is returning an accessible electronic ballot by mail, the following
               materials must be postmarked no later than November 3, 2020 and received by the
               voter’s local election official no later 5:00 p.m. on November 6, 2020 to be
               eligible to be counted:

               (1) The completed and printed ballot which must be inserted into the inner
                   secrecy envelope (EV7); and

               (2) The signed inner envelope (EV7) bearing the affidavit of compliance with the
                   name of the voter or the signed electronic affidavit of compliance provided to
                   the voter per Section 3(a)(3), which must be placed with the inner envelope
                   (EV7), but not inside in the inner envelope, both of which must be included
                   inside the outer mailing envelope (AV8); if the inner envelope is not signed
                   and no signed affidavit is included, the ballot will be rejected; or

       (b)     If the voter is returning a ballot electronically, the voter must email the AVBM
               Coordinator at AVBM@sec.state.ma.us from the same email address used to
               request the AVBM ballot and attach the following documents no later than 8:00
               p.m. on November 3, 2020:

               (1) The completed accessible electronic ballot;

               (2) The signed document described in Paragraph 3(c) containing the affidavit of
                   compliance bearing the name of the voter the acknowledgement of waiver of a
                   secret ballot, and the statement required by the usage of a typewritten
                   signature. In addition, a voter returning a ballot electronically must use the
                   email address provided to the AVBM Coordinator pursuant to Paragraph 2(c)
                   to send the completed ballot back to the AVBM Coordinator.

        7.      If a voter is required to provide proper personal identification pursuant to federal
or state law in order to cast a ballot, the voter must satisfy this requirement by providing
acceptable identification to the AVBM Coordinator, as described by the notice provided by the



                                                  4
        Case 1:20-cv-11808-DPW Document 12-1 Filed 10/09/20 Page 5 of 5



AVBM Coordinator per Paragraph 3(d). Acceptable identification must include the voter’s name
and the address at which the voter is registered to vote. Acceptable identification may be
returned to the AVBM Coordinator in the manner described in Paragraph 6(a) or Paragraph 6(b).
If the voter fails to provide acceptable identification, their ballot will not be counted and instead
will be treated as a provisional ballot in accordance with law.

       8.       Plaintiffs shall assist the Secretary with the creation of accessible instructions and
the accessible affidavit document described in paragraph 3(c).

       9.     The Secretary shall promptly display on the Election Division’s website
information about how a voter may request an accommodation pursuant to this order for the
November 3, 2020 general election. The Secretary shall also provide information relative to this
Agreed Judgment to local election officials.


SO ORDERED.


Dated: October __, 2020                By the Court,

                                               _______________




                                                  5
